729 N.W.2d 525 (2007)
Tommy JONES and Joann Jones, Plaintiffs,
v.
James Timothy ELMORE, David La Douceur, and James Brother's Landscape & Pond Supply, Inc., Defendants, Third-Party Plaintiffs-Appellants, and
Power Play Custom Trailers and Stephen Sassek, Third-Party Defendants-Appellees.
Docket No. 132585. COA No. 260879.
Supreme Court of Michigan.
April 13, 2007.
On order of the Court, the application for leave to appeal the October 19, 2006 judgment of the Court of Appeals is considered and, it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would grant leave to appeal to further consider the relationship under MCR 2.603(D)(1) between the "good cause" and the "meritorious defense" standards for setting aside a default judgment, and to review the application of these standards in the instant case.